Citation Nr: 1508964	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  09-17 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and gastroenteritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1974 to December 1978, and from February 1982 to February 1994.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the RO in Columbia, South Carolina, which, in pertinent part, declined to reopen the issue on appeal, finding that the newly received evidence was not material.  This case was first before the Board in July 2013, where the issue on appeal was remanded to obtain outstanding medical records.  The Board did not reopen the issue on appeal at that time.  In a subsequent August 2014 Board decision, after receiving the outstanding medical records, the Board reopened the issue on appeal.  As such, an additional remand to comply with the July 2013 remand directives was not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

After reopening the issue on appeal in the August 2014 decision, the Board remanded the matter for additional development.  Specifically, the Board ordered the RO to obtain updated VA treatment records, and to schedule the Veteran for a VA examination to address whether the currently diagnosed gastrointestinal disabilities were related to service.  The Board finds that there has been substantial compliance with the directives of the August 2014 Board remand.  The Veteran received VA stomach and esophageal examinations in October 2014.  The examination reports are of record.  The examination reports reflect that the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and rendered the requested opinions.  Further, updated VA treatment records have been associated with the file.  As such, an additional remand to comply with the August 2014 directives is not required.  Stegall, 11 Vet. App. 268.

The Veteran testified from Atlanta, Georgia, at a November 2012 Board videoconference hearing before a Veterans Law Judge (VLJ), who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The undersigned VLJ is not the VLJ who presided over the November 2012 hearing.  In a letter dated June 2014, the Veteran was advised of his right to have another hearing before a new VLJ, as the previous VLJ was no longer with the Board.  In his July 2014 response, the Veteran advised the Board that he did not wish to appear for a new hearing, and that the Board should consider his case on the evidence of record.  

As noted in the August 2014 Board decision, in order to encompass all claimed symptoms of disability, the Board has broadened and reframed the original issue of service connection for a disability manifested by indigestion to entitlement to service connection for a gastrointestinal disorder, to include GERD and gastroenteritis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran has currently diagnosed disabilities of GERD and a hiatal hernia.

2.  The Veteran's GERD and hiatal hernia were not present during service, nor is there an in-service event, injury, or disease to which they may be related.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In September 2007, VA issued the Veteran VCAA notice which informed him of the evidence generally needed to support a claim of service connection, the assignment of a rating and effective date for an initial award of service connection, what actions he needed to undertake, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the May 2008 rating decision from which the instant appeal arises.  Further, the issue on appeal was readjudicated in an April 2009 statement of the case (SOC), and subsequently issued supplemental statements of the case (SSOC) in September 2010, February 2011, November 2013, and December 2014; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received VA stomach and esophageal examinations for compensation purposes in October 2014.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions.  

All relevant documentation, including VA and private treatment records, has been secured and all relevant facts have been developed.  The Board notes that the July 2013 Board decision instructed the RO to obtain all outstanding VA treatment records from the Atlanta VA medical center (VAMC) for the period on and after February 1994.  In the event any such records were not secured, the Veteran was to be notified.  While the majority of these records were obtained, VA was unable to procure the treatment records for the period of February 1, 1994 through June 28, 1994.  The Veteran was informed of this in a letter dated November 2013.  The letter asked the Veteran to submit copies of these records if they were in his possession.  As proper notice was given to the Veteran concerning the missing records, VA's duty to assist was satisfied.  

There remains no question as to the substantial completeness of the appeal for service connection for a gastrointestinal disorder, to include GERD and gastroenteritis.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for a Gastrointestinal Disorder

Throughout the course of this appeal, the Veteran has advanced having stomach/gastrointestinal issues since just prior to service separation.  The Veteran has not advanced an event, disease or injury, such as environmental exposure to hazardous chemicals, which may be related to the gastrointestinal issues.

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, GERD and hiatal hernia are not "chronic diseases" listed under 
38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

At the outset, the Board notes that the Veteran is currently diagnosed with the gastrointestinal disabilities of GERD and a hiatal hernia.  The VA examiner at the October 2014 VA esophageal examination specifically diagnosed both GERD and a hiatal hernia.  A November 2013 private treatment record diagnosed the Veteran with "gastroenteritis, improved."  A March 2000 private treatment record also appears to diagnose the Veteran with gastroenteritis.  The report from the October 2014 VA stomach and esophageal examinations reflects that, at the time of the examination, the Veteran had no gastrointestinal disabilities other than the diagnosed GERD and hiatal hernia.  Further, VA treatment records prior to and after November 2013 do not reference gastroenteritis.  There is also no diagnosis of gastroenteritis in the Veteran's service treatment records.

Gastroenteritis is an "inflammation of the lining of the stomach and intestines, characterized by anorexia, nausea, diarrhea, abdominal pain, and weakness.  Causes include food poisoning; viral infections; consumption of irritating food or drink; and sometimes psychological factors such as anger, stress, or fear."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 764 (32nd ed. 2012).  Considering that the record reflects that the Veteran was only diagnosed with gastroenteritis on two occasions, in 2000 and 2013, along with the fact that the VA examiner at the October 2014 VA stomach and esophageal examinations did not find that the Veteran had a disability of gastroenteritis, the Board finds that the Veteran does not have a diagnosed, recurring disability of gastroenteritis that may be subject to service connection.  As such, the remainder of the instant decision will focus solely on whether the Veteran is entitled to service connection for the currently diagnosed gastrointestinal disabilities of GERD and hiatal hernia.

Upon a review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is against a finding that GERD and/or a hiatal hernia existed during service, that there was in relevant in-service injury or disease, or that there was any event to which the later diagnosed GERD and/or a hiatal hernia have been related.  At the November 2012 Board videoconference hearing, the Veteran testified that "late" in his military career he reported to sick call several times for stomach problems, and that he was given over-the-counter medications to treat the issue.  No testimony was offered as to any in-service event, injury, or disease which may have been related to the reported stomach problems.  The report from the October 2014 VA esophageal examination reflects that the Veteran informed the VA examiner that his symptoms had existed for a while and that he thought he was treated for these symptoms in service.

As noted by the VA examiner at the November 2014 VA examination, the only service treatment record referencing a stomach issue was dated March 1977, in which the Veteran reported having headaches and an upset stomach.  In medical history reports dated September 1978, October 1981, November 1986, and November 1993, the Veteran denied having stomach and/or indigestion problems.  Further, service examinations conducted in November 1986 and November 1993 did not note any gastrointestinal issues. 

As discussed above, the Veteran received VA stomach and esophageal examinations for compensation purposes in October 2014.  The VA examination report reflects that at the conclusion of the examination the VA examiner opined that it was less likely as not that the diagnosed GERD and hiatal hernia were incurred in or caused by active service.  As reason therefore, the VA examiner explained that the gastrointestinal complaints noted in the service treatment records occurred early in the Veteran's career, despite the Veteran advancing that he was treated near retirement.  The VA examiner also noted that the Veteran denied indigestion/stomach problems on the retirement physical examination questionnaire.  Further, the VA examiner explained that the medical literature reflects that most hiatal hernias are found incidentally in chest radiographs or computed tomography scans.  X-rays and upper gastrointestinal series taken at service retirement and/or soon after service separation were negative for a hiatal hernia.  The VA examiner also went on to opine that the diagnosed GERD is caused by the hiatal hernia.

The Board has reviewed all the private and VA medical evidence of record.  The medical documentation does not reflect that a VA or private physician ever opined that one or more of the Veteran's gastrointestinal disabilities was related to an in-service event, injury, or disease. 

The Board has also considered whether service connection is warranted for either GERD or hiatal hernia under the Persian Gulf War presumptions.  See 38 C.F.R. § 3.317 (2014).  The Veteran's DD Form 214 reflects that he earned the Southwest Asia Service Medal with three bronze stars.  Persian Gulf service is established; however, the regulatory definition of functional gastrointestinal disorders specifically excludes gastrointestinal diseases explainable by endoscopic signs of injury or disease, which is how both GERD and hiatal hernia were diagnosed.  Id. at (a)(2)(i)(B)(3) at Note.  As such, service connection for a gastrointestinal disorder is not warranted under 38 C.F.R. § 3.317.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a gastrointestinal disorder, to include GERD and gastroenteritis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a gastrointestinal disorder is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


